3/4/2021

 

Michael Watson

  

Ei,

5 7 i
‘i TA ie
Wie rics E;

a ™ ee

This is not an official certificate of good standing.

Name History
Name Name Type
Southern Home Care Services, Inc. Legal
All Ways Caring HomeCare Fictitious Name

Business Information

Business Type: Profit Corporation
Business ID: 1228758

Status: Good Standing
Effective Date: 08/03/2020

State of Incorporation: DE

805 N. Whittington Parkway, Suite 400

Principal Office Address: Louisville, KY 40222

Registered Agent
Name

CORPORATION SERVICE COMPANY
7716 Old Canton Rd, Suite C
Madison, MS 39110

Officers & Directors
Name Title

Sherry Pemberton
805 N Whittington Pkwy

Louisville, KY 40222 Director

Sherry Pemberton
805 N Whittington Pkwy

Louisville, KY 40222 Vice President

Natalie P. McCauley
805 N Whittington Pkwy

Louisville, KY 40222 Director

Natalie P. McCauley
805 N Whittington Pkwy

Louisville, KY 40222 Vice President

Rexanne A. Domico Director
805 N Whittington Pkwy

1/2
3/4/2021
Louisville, KY 40222

Rexanne A. Domico
805 N Whittington Pkwy
Louisville, KY 40222

Kevin G. Fisher
805 N Whittington Pkwy
Louisville, KY 40222

James F. Mattingly Jr
805 N Whittington Pkwy
Louisville, KY 40222

Steven S. Reed
805 N Whittington Pkwy
Louisville, KY 40222

President

Assistant Treasurer

Treasurer

Secretary

2/2
